Citation Nr: 0307515	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-15 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
2000, for service connection for post-traumatic stress 
disorder.

2.  Entitlement to an effective date earlier than August 25, 
2000, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The evidence of record indicates that in a November 2002 VA 
Form 9, Appeal to Board of Veterans' Appeals, the appellant 
requested a personal hearing before a Member of the Board at 
the Portland VARO.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. 
§ 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  

REMANDED to the RO for the following:

The appellant should be scheduled for a 
personal hearing before a Member of the 
Board sitting at the Portland VARO as 
soon as it may be feasible.  The 
appellant should be asked to submit any 
other information, evidence, or arguments 
pertinent to this appeal at that time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



